Citation Nr: 1220296	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  06-31 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative disc disease, L5-S1, status post foraminotomy and fusion at L4-5, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to October 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in that assigned a temporary 100 percent evaluation under the provisions of 38 C.F.R. § 4.30 (2011) for the Veteran's service-connected low back disability for the period from August 13, 2004 through May 31, 2005, and increased the schedular evaluation from 10 percent to 40 percent disabling, effective June 1, 2005.  The Veteran disagreed with the schedular rating.  This matter was previously before the Board in May 2008 and July 2011, and was remanded to ensure due process and for additional development of the record.  The case is again before the Board for appellate consideration.

The Board notes that by rating action dated August 2009, the RO granted service connection for peripheral neuropathy of each lower extremity, and assigned an 80 percent evaluation for the left lower extremity and a 40 percent evaluation for the right lower extremity.  He was additionally granted special monthly compensation for loss of use of the left foot, effective January 10, 2005.  Since the Veteran has not disagreed with these evaluations, this determination is limited to the issue set forth on the preceding page.  

The Veteran has a schedular 100 percent rating as a result of all his service connected disorders as of January 10, 2005.  Statements from private treatment providers note that the Veteran is unemployable as a result of symptoms of his lumbar spine and neurological disorders.  While this appears to be an informal claim of entitlement to total disability based on individual unemployability (TDIU), the Board notes that a claim of TDIU is moot as a schedular 100 percent and special monthly compensation are already assigned.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The evidence does not show that the Veteran had any type of spinal ankylosis or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during a previous 12 month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for degenerative disc disease, L5-S1, status post foraminotomy and fusion at L4-5 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, in a April 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. 

The Veteran was not provided with notice regarding effective dates until June 2008.  The most recent Supplemental Statement of the Case was issued in April 2012, therefore, the Board concludes that any error in providing notice was nonprejudical to the Veteran.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded VA examinations in November 2005, November 2006, April 2009, and September 2011 that, combined, are fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009). 

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3.  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's low back strain is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  This disability is evaluated under the General Formula for Diseases and Injuries of the Spine. 

Under the general rating criteria for disabilities of the spine, an evaluation of 40 requires forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Code 5242. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at Note 1. 

Factual Background and Analysis

The Veteran filed a claim for an increased rating for his lumbar spine disorder in January 2005, and, as noted in the introduction, was provided a temporary 100 percent rating from August 13, 2004 to May 31, 2005.  In the same rating decision he was additionally assigned a 40 percent rating, effective June 1, 2005.  In January 2006 he submitted a notice of disagreement, where he stated his lumbar spine deserved a higher rating because he was unable to lift more than 20 pounds and unable to walk without the assistance of a walker.

A November 2005 VA examination noted the Veteran had a foraminotomy in August 2004 and a fusion at the L4/5 level of his spine in December 2004.  He was still recovering during the examination.  He reported he had no current symptoms of bowel or bladder incontinence.  He was able to walk short distances with a walker, but otherwise needed the use of a wheelchair.  On examination, he did not have ankylosis of the thoracolumbar spine.  His flexion was limited to 10 degrees and he did not demonstrate any extension.

In November 2006, the Veteran was afforded an additional VA examination.  He reported that since his most recent surgery he no longer suffered back pain, but had plain in his left calf and both feet.  On physical examination, he demonstrated 75 degrees of flexion and 10 degrees of extension.  He denied flare-ups of symptoms and denied incapacitating episodes.  

In March 2008, private physician W.W. noted the Veteran was 100 percent impaired as a result of his thoracolumbar spine disability and resultant lower extremity weakness and left foot drop.  The physician also noted the Veteran had a slight pill-rolling tremor of his hands.

During his April 2008 Board videoconference hearing, the Veteran stated that he had a disc removed from his spine and two bolts and a metal brace implanted.  He stated that following his surgeries he had significant loss of function of his lower extremities.  He denied significant loss of use of his upper extremities.  He stated that his imbalance made it so he had to accomplish all of his daily activities with one hand, using his other hand for stability.  

In August 2008, the Veteran provided a letter describing his lumbar spine symptoms.  He complained of lower extremity weakness and a left foot drop.  He stated he was unable to walk without a walker and required a wheelchair for most distances.  He stated his daughter had to help him with his activities of daily living, and that he felt he was 100% disabled due to his limitations.  

In April 2009, the Veteran was afforded a VA examination.  He was noted to have a left foot drop and was assessed with peripheral neuropathy v. axonal degeneration, likely related to his multiple spine surgeries.

As noted in the introduction, in an August 2009 rating decision, the RO granted entitlement to service connection for peripheral neuropathy of the left and right lower extremities, and assigned initial 80 and 40 percent evaluations, respectively.  The Veteran was also granted entitlement to special monthly compensation due to loss of use of his left foot.  The assigned evaluations and the grant of special monthly compensation were effective January 10, 2005, the date of the Veteran's claim for an increased lumbar spine rating.

In September 2011, the Veteran was afforded an additional VA examination.  The Veteran described the occasional sensation of bruising along his incision scar.  Following examination of the Veteran, however, the examiner noted that the surgery scar was not painful or unstable.  On examination, he had 30 degrees of flexion of his thoracolumbar spine, with painful motion at 25 degrees.  He was unable to perform repetitive-use testing due to pain and instability.  The examiner noted that the Veteran could not perform lateral, rotational or extension range of motion testing because he was unable to let go of the desk to perform these directions.  He stated he believed he was able to perform these directions of motion at physical therapy when aided by the use of parallel bars.  He reported that , on occasion, he would have flare-ups of leg pain which necessitated going to bed for hours at a time for relief of pain.  He was unable to quantify exacerbation time over the past 12 months.  The examiner noted the Veteran had intervertebral disc syndrome; however, he denied having any "incapacitating episodes" over the past 12 months.  He did not describe complete incapacitating episodes, as defined by 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at Note 1.  

In May 2012, the Veteran's representative argued that the Veteran should receive a rating of 60 percent or greater for his thoracolumbar spine disorder, and noted his range of motion was limited to 25 degrees with pain and that he had flare-ups of leg pain with decreased sensation.  The Board notes that the Veteran is already in receipt of separate ratings for peripheral neuropathy of the lower extremities, and he did not file a notice of disagreement with the initial ratings provided for such.  

A review of the record does not reveal that the Veteran has been on physician-prescribed bedrest during the period on appeal (from June 1, 2005).  While the Veteran described needing to lie in bed to overcome his bilateral leg pain, he did not attribute his need for bed rest to his lumbar spine.  In fact, the Veteran was noted to not have lumbar spine pain after his second surgery.  He does have severely limited range of motion of his spine; however, a 40 percent rating is the highest rating available for a loss of range of motion.  In order to receive a 50 or 100 percent rating, the evidence would have to show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or entire spine, respectively.  The evidence shows he has flexion to at least 25 degrees, and he has stated he believes he is able to move in other directions with the aid of parallel bars.  During the period on appeal, there is no medical evidence in the claims file of unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 40 percent under Diagnostic Codes 5242 and 5243.  See 38 C.F.R. § 4.71a.

The Board has also considered whether the Veteran's lumbar spine disability warrants a separate evaluation for any additional neurological manifestations.  A March 2011 VA nerves examination revealed that the Veteran had normal peripheral nerve reflex and motor examinations of his upper extremities.  He was assessed with peripheral neuropathy of the bilateral legs, for which he is already service-connected.  During the September 2011 VA examination, he denied other neurologic abnormalities such as bowel or bladder problems.  As such, a separate rating for neurological impairment is not warranted.  While the Veteran reported an occasional bruise-type feeling along his surgery scar, the examiner noted there was no objective evidence of a painful scar.  A such, an additional rating for the Veteran's surgical scar is not warranted.

For all the foregoing reasons, the Veteran's claim for entitlement to a rating in excess of 40 percent for a thoracolumbar spine disability must be denied.  The Board has considered staged ratings, under Hart, but concludes that they are not warranted.

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the disability picture presented by the Veteran's thoracolumbar disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  The Veteran's has described severe peripheral neuropathy of his lower extremities as his reason for an increased thoracolumbar disability rating; however, he is in receipt of separate ratings for his peripheral neuropathy which are not currently on appeal.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun. 




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for degenerative disc disease, L5-S1, status post foraminotomy and fusion at L4-5, currently evaluated as 40 percent disabling is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


